180 S.W.3d 81 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
William D. DAVIS, Defendant/Appellant.
No. ED 85744.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Victor J. Melenbrink, Assistant Attorney General, Jefferson City, MO, for respondent.
Timothy Forneris, Assistant Public Defender, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Defendant, William D. Davis, appeals from the judgment entered on a jury verdict finding him guilty of attempted forcible rape, in violation of section 566.030 RSMo (2000), forcible sodomy, in violation of Section 566.060 RSMo (2000), and kidnapping, in violation of Section 565.110 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to fifteen years imprisonment on the rape and sodomy counts, to be served concurrently, and ten years imprisonment on the kidnapping count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).